Equity One, Inc Exhibit 10.3 Ratio of Earnings to Fixed Charges For the Three Months Ended March 31, 2008 (In thousands, except ratio computation) Income from Continuing Operations $ 20,743 Adjustments: Minority interest 28 Fixed charges 17,739 Capitalized interest (790 ) 16,977 Earnings, as defined $ 37,720 Fixed Charges: Interest expense 15,982 Capitalized interest 790 Amortization of debt premiums/discounts 538 Amortization of loan fees 429 17,739 Fixed Charges $ 17,739 Ratio of earnings to fixed charges 2.13
